DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–27 are presented for examination in a continuation in part application filed 07/03/2019.  16/503,422 is a continuation in part of 16/391,258, filed on 04/22/2019.

Drawings
3.	The drawings were received on 07/03/2019 (upon application filing).  These drawings are acceptable.


4.	Attempts by the Examiner to reach the Applicant’s representative to request the filing of a terminal disclaimer were unsuccessful.  Accordingly, this Office action is being issued.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


6.	Claims 1–27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–27 of Application No. 16/391,258 (“copending Application”).

7.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the copending application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

For purposes of illustration, a table has been constructed below to compare the two independent claim 1s.

Instant Application 16/503,422
Copending Application 16/391,258
1.	A system, comprising:
at least one data processor; and
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:

	receiving, from a first client, a first indication to publish a first infrastructure module, the first infrastructure module comprising a first set of configurations to apply to an information technology infrastructure;
	responding to the first indication by at least storing, in a module registry, the first infrastructure module;
	receiving, from a second client, a second indication selecting the first infrastructure module; and
	responding to the second indication by at least sending, from the module registry to the second client, the first infrastructure module for insertion into a configuration file being created at the second client, the insertion of the first infrastructure module incorporating, into the configuration file, the first set of configurations to apply to the information technology infrastructure.
1.	A system, comprising:
	at least one data processor; and
	at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
	
	receiving, from a first user at a first client, a first indication to publish a first infrastructure module, the first infrastructure module comprising a first set of configurations to apply to an information technology infrastructure;
	responding to the first indication by at least storing, in a module registry, the first infrastructure module;
	receiving, from a second user at a second client, a second indication selecting the first infrastructure module; and
	responding to the second indication by at least sending, from the module registry to the second client, the first infrastructure module for insertion into a configuration file being created at the second client, the insertion of the first infrastructure module incorporating, into the configuration file, the first set of configurations to apply to the information technology infrastructure.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Stallman, US 2018/0210707 A1, teaching customization of computer system using global specifications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
January 30, 2021